Citation Nr: 1220876	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  07-29 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder, prior to August 10, 2010.

2.  Entitlement to a rating in excess of 70 percent for PTSD with depressive disorder, from August 10, 2010.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from two RO rating decisions.

In a July 2006 rating decision, the RO, inter alia, granted service connection and assigned an initial 50 percent rating for PTSD with depressive disorder, effective March 21, 2005, as well as denied a claim for TDIU.  In a January 2007 rating decision, the RO continued the Veteran's initial 50 percent rating for PTSD with depressive disorder, effective March 21, 2005, and continued to deny a TDIU.  The Veteran filed an NOD with the denial of the rating assigned for the PTSD with depressive disorder and the claim for a TDIU in April 2007.  A statement of the case (SOC) was issued in June 2007, and the Veteran filed a substantive appeal (a letter which was accepted in lieu of VA Form 9, Appeal to the Board of Veterans Appeals) in September 2007.

In a January 2009 rating decision, the RO assigned a temporary total evaluation for the Veteran's PTSD with depressive disorder, from March 30, 2008 to May 31, 2008.  The Veteran's 50 percent rating was resumed as of June 1, 2008.

In August 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In February 2010, the Board denied other claims for which an appeal had been perfected, and remanded the claims for an initial rating in excess of 50 percent for PTSD with depressive disorder and for a TIDU to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  

In a December 2011 rating decision, the RO awarded a higher, 70 percent rating for PTSD with depressive disorder, effective August 10, 2010 but continued to deny a TDIU (as reflected in a December 2011 supplemental SOC (SSOC)).  Both of these matters were returned to the Board for further appellate consideration.

Because the appeal involves requests for a higher rating assigned following the initial grant of service connection for PTSD with depressive disorder, the Board characterized that matter in light of the distinction noted in Fenderson v. West, 12 Veteran. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO awarded a higher rating from August 10, 2010, inasmuch as a higher rating for the disability is available before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the appeal as to the matter of higher ratings now encompassing  the first and second matters set forth on the title page.  Id., AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board's decision on the claim for higher rating for PTSD with depressive disorder for the period prior to August 10, 2010, is set forth below.  The claim for a higher rating from August 10, 2010, as well as the claim for a TDIU, is addressed in the remand following the order; these matters are  being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.






FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.  

2.  From the March 21, 2005 effective date of the award of service connection through August 9. 2010, the Veteran's PTSD with depressive disorder was manifested by depressed mood, suspiciousness, panic attacks, nightmares, irritability, paranoia, outbursts of anger and rage, some auditory hallucination, social isolation, occasional suicidal ideation, impaired judgment and thinking, disturbance of mood and motivation, limited neglect of his personal appearance and hygiene; collectively, these symptoms suggest occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial, 70 percent, but no higher, rating for PTSD with depressive disorder, from March 21, 2005, through August 9, 2010, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R..
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id. 

In this appeal, a May 2006 pre-rating letter provided notice to the appellant regarding what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The letter further provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The July 2006 RO rating decision reflects the initial adjudication of the claim after issuance of the May 2006 letter. 

Post rating, a June 2008 letter set forth the criteria for higher ratings for PTSD.  After issuance of above-described notice, and opportunity for the Veteran to respond, the December 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of VA and private treatment records, his records from the Social Security Administration (SSA), and the reports of May 2006 and August 2010 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's August 2009 Board hearing, along with various written statements provided by the Veteran and his representative.  The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is  required.   

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield,  v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When  a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

In this case, since the RO has already assigned staged ratings for the Veteran's PTSD with depressive disorder-50 percent prior to August 10, 2010, and 70 percent on and after that date-the Board must consider the propriety of the ratings at each stage, as well as whether any further staged rating is warranted. 

Although the ratings for Veteran's PTSD with depressive disorder have been assigned under Diagnostic Code 9411, the actual criteria for rating psychiatric disabilities other than eating disorders is set forth in a general rating formula.  See 38 C.F.R. § 4.130. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

Considering the evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial 70 percent, but no higher, rating for the Veteran's PTSD with depressive disorder is warranted from the March 21, 2005 effective date of the award of service connection through August 9, 2010. 

Pertinent medical evidence associated with the claims file includes SSA records, VA and private treatment records and the reports of May 2006 and August 2010 VA examinations. 

The Veteran's SSA records reflect that he is in receipt of disability benefits with a primary diagnosis of depression and a secondary diagnosis of PTSD.  

The Veteran was afforded a VA psychiatric examination in May 2006.  He reported no history of inpatient treatment throughout his life.  He was currently in counseling though the Vet Center.  He was not taking any psychotropic medications.  He reported that he had some limited benefit from his current counseling with regard to some of his depressed feelings and insight.  He indicated that he has not been working on a regular basis more recently as he feels mistrustful.  Nonetheless, he did have a space in an antique mall where he sold antiques.  He lived on his own and he was able to take care of his personal hygiene including dressing, eating and toileting and basic self care.  He indicated that he is able to take care of his household variably.  He had a friend nearby who he sees, as well as other friends who he enjoyed sharing similar activities.  He reported doing some metal detecting.  

Mental examination revealed that the Veteran was dressed casually and that he had a blunted affected.  He appeared guarded.  He had a somewhat unique manner about him, and was at times very circumstantial and focused on his troubles with his former employer as well as feeling very suspicious and mistrustful of attorneys and other official kinds of representatives.  His speech was articulate.  His thought processes, while circumstantial were logical.  Motor functioning was grossly intact.  He was estimated to have at least average intellect and be a reasonable historian.  

Orientation and registration, attention and calculation, language and visual motor skills were all grossly intact.  He forgot one object on recall.  He reported ongoing problems with depressive symptoms.  He also reported ongoing problems of feeling detached, suspicious, irritable and angry.  He indicated that he had intrusive thoughts about military service, having nightmares and being very mistrustful.  He also reported having generalized anxiety and occasional panic attacks.  He denied any manic-like symptoms and other overt psychotic symptoms.  He admitted to a past history of suicidal ideation, but denied any active suicidal ideation or plans.  He admitted to a past history of homicidal ideation but denied any active homicidal ideation or plans.  He denied any history currently of alcohol or substance abuse.  He reported that he has a few friends, but generally otherwise is somewhat isolative.  He evidenced some idiosyncratic functioning in his social behavior at the examination (though not grossly inappropriate) by initially not hearing his named being called and then sitting in the doctor's seat in the examination office.  The Veteran was generally able to take care of himself and his household, although he may do this on a variable basis.  The examiner further noted that on mini-status exam, while the Veteran did show circumstantiality and some obsessive thinking, his cognitive functioning was grossly intact.  

The examiner assigned a GAF score of 55, and opined that the Veteran did retain skills that suggest that he could do simple work activities in a loose environment with limited peers and supervisor.  The Veteran was generally able to take care of himself and his household.  He sold antiques and enjoyed relic-hunting.  He continued to do jobs as a project manager in construction.  

In January 2007, the Veteran submitted a stress questionnaire filled out at the Denver Vet Center.  The questionnaire consisted primarily of check boxes which indicated that many of the Veteran's symptoms consisted of marked impairment.

A November 2007 letter was submitted by a clinical social worker, staff psychiatrist and a team leader at the Denver Vet Center.  It was noted that the Veteran experienced nightmares, rage, depression, isolation and hyper-arousal symptoms.  It was stated that had problems with disorganized thinking, poor concentration, tangential thought, sleep disturbance and deprivation, tearfulness when cues to past experiences are raised, hypervigilance, short-term memory loss and reduced productivity.  It was also stated that the Veteran experienced suicidal and homicidal ideation on occasion.  On rare occasions, he had contact with one sister and a clergy friend who lived out of state.  

The treatment providers indicated that the Veteran continued to experience marked restriction of activities of daily living as well as any social functioning because of difficulty controlling his PTSD symptoms.  It was indicated that the Veteran had been seen in treatment at the Denver Vet Center from August 2005 to October 2007, for a total of 24 times but the chart notes were not of record due to a computer malfunction.   It was noted that the Vet Center had assigned the Veteran with a GAF score of 45 in November 2005, when he was minimally employed.  Since then, the Veteran's inability to work and increased isolation had dropped his GAF his 39.  It was noted that the Veteran had stopped working for his past employer because he hadn't be paid for prior work and was finding that he rage at the employer was reaching out of control levels.  It was reported that the Veteran felt fearful of what that out of control anger might cause him to do as he has a history of getting into physical fights.  It was the judgment of his treatment providers that the Veteran was not capable of maintaining employment at the rate of an eight hour day, forty hours a week.

During a private psychiatric evaluation conducted in February 2008, the Veteran reported that he was unable to control his anger.  He stated that he absolutely could not get along with people and that he loses his temper and rages for days over simple matters.  While he indicated that he has difficulty handling chores and activities around the house, he was able to handle all necessary chores and he could perform all self-care activities.   His hobbies included antiques, fishing and hiking.   He stated that he did not see his family and that he was less social that he used to be because most people cause his anger problems to become worse.  

Behavioral observations revealed that the Veteran was well groomed and polite during the clinical interview.  He was cooperative, although an underlying emotion of anger was sensed from him.  He did verbally express his anger and frustration about having to tell a stranger about his life.  He maintained good eye contact.  His behavior was appropriate, although he did move back and forth in his seat.  His affect and facial expressions were appropriate.  His speech was clear and concise.  His thought processes appeared organized and clear.  He described having difficulty with his concentration and memory, but described the memory difficulties as just not caring about things.  He denied any current suicidal or homicidal ideation, although he did relate that if he was going to kill himself, he would take out others to make it worthwhile.  He noted that he had this thought in the past.  He denied any current homicidal ideation.  He denied suffering from hallucinations or delusions.  He denied experiencing any panic attacks.  He described suffering from nightmares, increased startle response, hypervigilance, difficulty expressing his emotions, and difficulty in relationships.      

The private examiner assigned a GAF score of 41, noting the Veteran's reports of ongoing difficulty with explosive anger related to his PTSD.  The examiner also noted that the Veteran had a history of violence as demonstrated by his attempt to murder his first wife for infidelity.  

An April 2008 VA mental health medication management record includes a notation that the Veteran suffered from PTSD symptoms in all domains, including hyperarousal with hypervigilance, increased startle response, anger/irritability, insomnia, avoidance with social isolation, emotional numbing, impaired memory of traumatic experiences, detachment from others, re-experiencing with nightmares, flashbacks, and intrusive thoughts.  The Veteran spoke about his extreme social isolation that he has been living in order to "protect myself" and to protect others from his anger and rage.  Mental status examination revealed that the Veteran was clean and groomed.  He made good eye contact and his speech was fluent.  He was conversational with few tangents.  His mood was described as fair.  His affect was stable, bright and tearful at times, congruent with subject matter.  His thought process was linear and coherent.  At times he appeared overly optimistic regarding his PTSD treatment.  He had no current suicidal or homicidal ideation.  There was no audiovisual hallucination.  His judgment and insight were good.  The examiner assigned a GAF score of 40.

A subsequent VA treatment record dated in April 2008 indicates that the Veteran was approved for treatment of his PTSD.  Problems associated with the Veteran's PTSD included difficulty managing anger associated with hyperarousal symptoms; anxiety and hyperarousal; and guilt, sadness and loss of interest in life's activities related to combat trauma.  A GAF score of 40 was assigned.

The Veteran underwent a VA PTSD residential Rehabilitation Treatment Program in May 2008.  Following completion of the program, it was noted that the Veteran was currently unemployed but that he had plans to initiate a business project to save the antique mall in his hometown.  The examiner noted that the Veteran would do well in a work environment with limited supervision and limited contact with the public.  The examiner also stated that the Veteran may need on-the-job training, on-the-job assistance in order to maintain gainful employment.

In a June 2008 letter from a social worker at the Denver Vet Center, it was noted that the Veteran had been a client at the Vet Center since August 2005.  The social worker stated that the Veteran was extremely isolative and had chosen to live in a place where he interacts with relatively few people.  She also noted that the Veteran was not able to manage steady employment.  

During the August 2009 hearing, the Veteran asserted that his PTSD symptoms had worsened since his May 2006 VA examination..

In light of the Veteran's testimony, the Board remanded the claim in February 2010, in part, for further VA psychiatric examination.

In a March 2010 letter from a social worker at the Denver Vet Center, it was stated that the Veteran was quite paranoid about other people and had a great deal of difficulty in maintaining healthy relationships, and that consequently his ability to maintain employment and personal relationships has been seriously impaired.  The social worker reported that the Veteran continued to have very limited social contact and frequent outbursts of paranoia and anger.  The social worker felt that the Veteran was certainly unable to work in the foreseeable future.

The Veteran was afforded a VA psychiatric examination on August 10. 2010.  He reported that he lived alone.  He stated that he had been married twice and he has one son from his first marriage but he has no contact with him.  He indicated that he last worked full-time in 2005.  He currently had a small business involving antiques at the local mall.  The business required interaction in a limited fashion with various sellers and clients for the buying and selling of the wares.  

With regard to his PTSD symptoms, the Veteran described some hyperarousal, reexperiencing of traumatic events and avoidance behaviors.  He stated that he experienced some prolonged sleep latency and waking in the middle of the night.  He indicated that he had fewer nightmares since participating in the PTSD program at the VAMC approximately two years ago.  He has had significant problems with his temper.  He reported feeling angry often.  He has had some fights with men, and this last occurred in a bar where the Veteran was sitting at an antique show.  He denied any other recent physical altercations.  He indicated that he had significant paranoia.  He denied frank panic symptoms of shortness of breath and tachycardia, feelings of disorientation or sudden lack of focus.  He has only rare lack of impulse control or judgment.  He does not neglect his personal hygiene in general.  He was neatly groomed and dressed.  He reported that he feels discouraged on a daily basis.  He denied thoughts of suicide.  He does have occasional thoughts of homicide and exercises some restraint regularly in order to stay out of trouble.  He related to wanting to "find justice and retribution."  He believed that, in part, the physical violence brings him some feeling, which is a relief from feeling nothing.  He denied any current thought of suicide and has no current plan or intent to hurt himself.  He also has not plan or intent to hurt anyone else.  He described some auditory hallucinations.  Occasionally, he thinks someone says something to him when nothing is said.  

On mental status examination, the Veteran was clean shaven and was generally polite, cooperative and soft spoken.  He made good eye contact with the examiner.  His mood was slightly dysphoric and his affect was generally restricted and reserved but appropriate to the context of the interview.  The examiner noted that the Veteran was able to maintain activities of daily living including his own personal hygiene.  He had not experienced significant trauma since the last examination.  The examiner felt that there has been no worsening of his condition.  There had been no remissions during the past year and his symptoms have been continuous.  The Veteran denied problems with drugs or alcohol.  The examiner noted that there has been some limited inappropriate behavior described with regard to verbal aggressiveness.  He was in treatment and has responded somewhat to the treatment.  His thought processes and communication were impaired by difficulties with short-term memory and concentration.  His social functioning was impaired by his high level of irritability and general avoidance behaviors due to PTSD.  

With regard to employment, the examiner felt that the Veteran was employable in a limited setting in which he would have little or no contact with the public and with loose supervision.  The Veteran maintained relationships with business acquaintances for his antique business.  He also had some close male friends who he enjoyed taking fishing and hunting, and he had not remained isolated.  He had only limited impulse control and was currently not engaging in routine unprovoked irritability or violence.  The one episode of recent physical violence described at the examination was in response to considerable provocation.  

The examiner assigned a GAF score of 52 which represented the Veteran's functioning for the past three months.  With regard to a rationale for the assigned GAF score, the examiner felt that the Veteran was closer to the range of 50 than 60 with regard to his symptoms.  The examiner related that below the range of 50, the Veteran would have to show significant impairment in reality testing and significant difficulties in managing his own affairs.  The examiner felt that the Veteran did not have severe impairments in reality testing.  The Veteran related that he makes friends easily, but that he had some difficulty in communicating well with them, and sometimes he felt taken advantage of by friends due to his trusting nature.  He showed no thought derailment or tangentiality or disorganization in mental processing.  He maintained a small antique business.  His thinking was goal oriented and he presented as quite articulate and reflective at the interview.  

The examiner concluded that due to the Veteran's PTSD and depression, he had occupational and social impairment with deficiencies in most areas including work, family relations, judgment, thinking and mood, due to symptoms of occasional suicidal ideation; some panic symptoms, which primarily present as irritability and anger; depression affecting his ability to function independently, appropriately and effectively; some mildly impaired impulse control, with primarily provoked irritability rather than unprovoked irritability; only rare periods of violence; only limited neglect of his personal appearance and hygiene; and some difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective work and social relationships.      

Clearly, the RO assigned a 70 percent rating for the Veteran's PTSD with depressive disorder on the basis of the August 2010 examination, and the Board has included details of the report of that examination, for comparison purposes, as well as for a more complete picture of the Veteran's psychiatric impairment on, and prior to, that date. 

In this case, the Board finds that a careful review of the pertinent evidence reveals that, similar to what was shown on August 2010 VA examination, evidence pertinent to the period from the May 21, 2005 effective date of the award of service connection through August 9, 2010, reflects that the Veteran's was manifested by depressed mood, suspiciousness, panic attacks, nightmares, irritability, paranoia, outbursts of anger and rage, some auditory hallucination, social isolation, occasional suicidal ideation, impaired judgment and thinking, disturbance of mood and motivation, limited neglect of his personal appearance and hygiene, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  Collectively, these symptoms suggest occupational and social impairment with deficiencies in most areas, the level of impairment consistent with a 70 percent, rating.  As such, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that, for the period in question, the Veteran's service-connected psychiatric disability approximated the criteria for an initial 70 percent rating. 

While the Veteran did not demonstrate all of the symptoms associated with the 70 percent rating criteria, the Board is well aware that not all of the demonstrative symptoms must be shown to warrant a higher rating.  In determining that the criteria for an initial rating of 70 percent for the Veteran's service-connected PTSD with depressive disorder are met, the Board has considered applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In this case, the Board finds that the Veteran's overall symptomatology picture, to particularly include impaired impulse control with outbursts of anger and rage, symptoms of panic, depression, some neglect of his personal appearance and hygiene, memory impairment, some difficulty in adapting to stressful circumstances, disturbance of motivation and mood, nightmares and social isolation, support assignment of the 70 percent rating. 

However, at no point during the period from May 21, 2005 through August 9, 2010, did Veteran's PTSD with depressive disorder meet the criteria for the maximum, 100 percent rating.  As noted above, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  However, the objective medical evidence does not show such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name that are characteristic of the 100 percent rating. 

Rather, the treatment records note the Veteran was oriented.  He did not display memory loss for names of close relatives, his occupation or his own name.  He did not exhibit any delusions and understood the outcome of his behavior.  He did not exhibit inappropriate behavior or obsessive/ritualistic behavior.  He was noted to have only limited neglect of his personal appearance.  While he did report some suicidal and homicidal ideation in the past, he did not have any current intent or plans to hurt himself or anyone else.  Also, while the Veteran reported that he last worked full-time in 2005, he ran his own antique business which required some interaction with various sellers and clients.  He also indicated that he did have some friends who he enjoyed seeing for such activities as fishing and hunting.  

The Board also points out that none of the assigned GAFs, alone, provides a basis for higher rating. The Veteran has been assigned a range of GAF scores, from a high of 55 to a low of 39. 

According to the DSM-IV, GAF scores ranging between 51 and 60 are indicative of moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The May 2006 and August 2010 VA examination reports reflect GAF scores in these ranges.  The May 2006 VA examiner assigned a GAF score of 55 and the August 2010 VA examiner assigned a GAF score of 52.  As these scores appear to be indicative of even less impairment than that contemplated in the assigned 70 percent rating, they clearly do not support any higher rating. 

The Board notes that the February 2008 private psychiatric evaluation, the November 2007 letter from the Denver Vet Center and Vet Center treatment reports reflect lower GAF scores of 41 to 50.  According to the DSM-IV, GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  As noted, the Veteran demonstrated PTSD symptoms indicative of serious impairment in social, occupational, or school functioning with deficiencies in most areas which interfere with routine activities.  As the evidence reflects, the Veteran's is primarily isolated but has maintained some friendships and does have some limited contact with business acquaintances due to his antique business.  Thus, the assigned GAF scores ranging from 41 to 50 reflected in the February 2008 private psychiatric evaluation report, the November 2007 letter from the Denver Vet Center and Vet Center treatment reports are largely consistent with the 70 percent rating herein assigned and, thus, these scores provide no basis for the maximum. 100 percent rating. 

The Board also notes that the November 2007 letter from the Denver Vet Center and VA treatment reports dated in April 2008 reflect even lower GAF scores of 39 and 40.  According to the DSM-IV, GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Conceivably, these scores reflect even greater impairment than that contemplated by a 70 percent rating. 

However, the medical evidence of record does not reflect that the Veteran exhibited the symptoms identified in the DSM-IV as indicative of such assigned scores.  In this regard, there has been no evidence of impairment in reality testing or speech that is illogical.  Additionally, the evidence does not indicate that the Veteran suffers a major impairment in several areas.  As noted above, while the Veteran's is primarily isolated, he has maintained some friendships.  He also has reported that he has some limited contact with business acquaintances due to his antique business.  Thus, these GAF scores and not considered accurate indicators of the actual level of psychiatric impairment during any time frame pertinent to this period   The Board again emphasizes that the symptoms shown, and not any assigned GAF or examiner's assessment of the severity of a disability, that provides the primary basis for ratings assigned for psychiatric impairment.  See 38 C.F.R. § 4.126(a). 

For all the foregoing reasons, the Board finds that an initial 70 percent, but no higher, rating for PTSD with depressive disorder is warranted for the period from March 21, 2005 through August 9, 2010, but that a rating in excess of 70 percent is not warranted at any time pertinent to this period.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for an initial 70 percent rating are met, but finds that the preponderance of the evidence is against assignment the maximum, 100 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

An initial 70 percent rating for PTSD with depressive disorder, for the period from March 21, 2005, through August 9. 2010, subject to the legal authority governing the payment of VA compensation. 


REMAND

Unfortunately the Board finds that further RO action on the matter of a rating in excess of 70 percent for PTSD with depressive disorder, after August 10, 2010, as well as the claim for a TDIU is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran's only service-connected disability is PTSD with depressive disorder, for which a 70 percent rating has been assigned.  Hence-and in view of the Board's award of the 70 percent rating from the effective date of the award of service connection, the Veteran now meets the minimum percentage requirements for award of a schedular TDIU from March 21, 2005.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011). 

The Board notes, at the outset, that, given the Board's award of a 70 percent rating for the period prior to August 10, 2010, to avoid any prejudice, readjudication of the matter of the Veteran's entitlement to TDIU, to include initial RO consideration of the matter of a TDIU for the time frame prior to is warranted.  See, e.g., Bernard v. Brown. 4 Vet. App. 384, 393 (1993).

However, prior to such adjudication, the Board finds that further development of both matters remaining on appeal is warranted
 
In February 2010, the Board remanded the claim for a TDIU for the Veteran to undergo VA examination and to obtain a medical opinion regarding the effects of the Veteran's service-connected disability on his employability.  The Veteran underwent a VA psychiatric examination in August 2010 and the examiner concluded that the Veteran was employable in a limited setting in which he would have little or no contact with the public and loose supervision.  At the time of the examination, it was noted that the Veteran owned a small business involving antiques.    

Subsequent to the August 2010 VA examination, more recent treatment records from the Denver Vet Center dated from 2010 to 2011 were associated with the claims file; these records reflect the Veteran's ongoing problems with anger and rage.  In August 2011, the Veteran reported that he had been involved in several verbal altercations since he was last seen at the Center.  It was noted that his counseling sessions were terminated in August 2011.  

In a January 2012 statement, the Veteran reported that of all the usual symptoms that he had had to deal with the worst is his anger and that since 2008 he has been involved in three episodes in which others were hurt.  He emphasized that he "can't work... I would hurt someone."  He also noted that his regular treatment counselor had retired but that he has resumed counseling.   

The Denver Vet Center treatment records documenting the Veteran's reports of altercations and rage, and his assertions as to his unemployability, suggest a worsening of the Veteran's sole service-connected disability since the August 2010 examination (the basis for the RO's award of the 70 percent rating).   The Board also notes that 

As the Board thus finds that the evidence current of record does not adequately resolve the claims for a higher rating for PTSD with depressive disorder after the August 10, 2010 examination, or for a TDIU at an , more contemporaneous examination with findings responsive to the applicable rating criteria, and medical opinion as to unemployability-based on full consideration of the Veteran's documented history and assertions, and supported by clearly-stated rationale-would be helpful in resolving these claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Hence, the RO should arrange for the Veteran to undergo VA examination, by a psychologist or psychiatrist, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of the claim for a TDIU (which, in this case, emanates from an award of service connection).  See 38 C.F.R. § 3.655(2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo examination, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The claims file contains medical records from the VA Medical Center (VAMC) in the Denver, Colorado dated through August 2010 and treatment reports from the Denver Vet Center dated through August 2011.  Hence, there exists the possibility that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Denver VAMC and the Denver Vet Center any outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran,  following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action: 

1.  The RO should obtain from all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran from the Denver VAMC ( since August 2010),  and from the Denver Vet Center (since August 2011).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychologist or psychiatrist, at a VA medical facility. 

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's psychiatric disability, and an explanation of what the score means.

The examiner should also render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected PTSD with depressive disorder renders him unable to obtain or retain substantially gainful employment. If so, the examiner should indicate the approximate date on which the Veteran's service-connected psychiatric disability rendered him unemployable.

In rendering the requested opinion, the examiner should consider the Veteran's psychiatric symptomatology from the March 21, 2005, as well as the Veteran's assertions as to the effects of his service-connected disability on his ability to work. 


The examiner should set forth all examination findings, along with complete rationale for the conclusion reached, in a printed (typewritten) report. 

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a rating in excess of 70 percent for PTSD with depressive disorder after August 10, 2010, as well as the claim for a TDIU-to include for the period prior to August 10, 2010-in light of all pertinent evidence and legal authority.  

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


